ON PETITION FOR REHEARING
PER CURIAM.
By Petition for Rehearing, James O. Brecher, Assistant Public Defender, alleges, inter alia:
1. That the error pointed out by this Court in its opinion of October 30, 1973, is clearly one of carelessness.
2. That a reading of the documents forwarded in support of petitioner’s petition for “Hollingshead” Appeal shows that the proper date was September 25, 1973, and not July 25, 1973.
The sole document filed with the Petition for Hollingshead Appeal is a xerox copy of an order appointing the public defender to represent petitioner. This order reflects that it was filed in the office of the Clerk of the Circuit Court on September 24, 1973; it does not reflect that a copy was forwarded to petitioner. So, at the time the opinion of this Court was rendered, the sole allegation or information available was Mr. Brecher’s allegation of September 26, 1973, that the public defender’s office had not been notified until July 25, 1973, which was one day after petitioner entered his plea of guilty.
We agree with petitioner’s attorney’s statement in the petition for rehearing that petitioner’s right to an appeal has been frustrated and hereby grant petitioner full appellate review pursuant to the dictates of Hollingshead v. Wainwright, and suggest to petitioner’s attorney that he expedite this appeal inasmuch as same has been delayed more than an additional month due to his carelessness.
RAWLS, C. J., and SPECTOR and JOHNSON, JJ., concur.